DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/14/2021, 09/30/2021, and 04/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive since it does not incorporate the inventive idea found in the independent claim of the Zener diode.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 and claim 8, respectively, of prior U.S. Patent No. 11,005,282. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, and 6-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,005,282. Although the claims at issue are not identical, they are not patentably distinct from each other because they have a one-to-one correspondence with the conflicting patent, but with a slightly broader independent claim (i.e. the limitations of claims 2-3 simply removed and made dependent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang [US 2015/0069952] in view of Kondo et al. [US 2019/0280501].
With respect to claim 1, Xiang discloses a power supply unit for an aerosol inhaler [par. 0002, Figs 4-5], the power supply unit comprising: a power supply [i.e. battery] able to discharge power to a load for generating an aerosol from an aerosol source [since batteries supply power they are able to discharge power to loads such as an aerosol source, see also Xiang relates to a battery for an electronic cigarette]; a connector able to be electrically connected to an external power supply [charging input interface]; a control device configured to control at least one of charging and discharging of the power supply or configured to be able to convert power which is input from the connector into charging power for the power supply [U1]; and a zener diode provided between the connector and the control device so as to be connected in parallel with the control device [par. 0034; voltage regulator for processor is a Zener diode], but fails to disclose wherein a maximum value of zener voltage of the zener diode is lower than a maximum operation guarantee voltage of the control device.
While setting a voltage regulator/zener diode voltage to be higher than a max operation voltage of a control would result in failure/overvoltage of the controller and therefore would appear to be implicit, Xiang is explicitly silent on said feature. However, such technical knowledge is well-known in the art so as to not destroy the circuitry. For example, Kondo teaches using a Zener diode such that a maximum value of zener voltage of the zener diode is lower than a maximum operation guarantee voltage of the control device [par. 0093].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Xiang such that the voltage regulator/Zener diode had a max voltage below a max operation voltage of the controller for the benefit of preventing the controller from damage by prevent application of a high voltage. 
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang [US 2015/0069952] and Kondo et al. [US 2019/0280501] as applied above, and further in view of Itou [US 2012/0286755].
With respect to claims 2 and 4, Xiang is likewise silent on the minimum value of the Zener diode. While setting the minimum value to be lower than the minimum operating value of a control would appear to be implicit since application of a lower voltage would render the controller inoperable, Xiang is explicitly silent on said feature. However, Itou teaches a Zener diode for voltage regulation wherein a rated value for voltage which is supplied from the connector is higher than a minimum operation voltage of the control device and a minimum value of the zener voltage of the zener diode is higher than a minimum operation guarantee voltage of the control device/rated value [par. 0013] .
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Xiang such the rated voltage applied is higher than a minimum operating voltage and that the voltage regulator/Zener diode had a min voltage above a minimum operation voltage of the controller for the benefit of ensuring the controller has enough power to operate and therefore prevents the circuit/charging controller from being rendered inoperable. 

Claim(s) 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang [US 2015/0069952] and Kondo et al. [US 2019/0280501] as applied above, and further in view of Singh et al. [US 2020/0083725] and Sugisawa [US 2018/0351213].
With respect to claims 6-11, Xiang further discloses the power supply unit further includes a capacitor provided between the zener diode and the control device connected in parallel [Fig. 5; C1], but fails to discloses a resistor in series with the zener diode or separate first and second circuit boards that split up the circuitry components between them. 
Singh teaches protection circuitry for a battery pack wherein a resistor is provided in series with a terminal input and a zener diode [Fig. 4;] between a control device [i.e. 404 and/or 420] and the input in order to mitigate spikes from the input. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Xiang to include the serial resistor for the benefit of further managing any input spikes in voltage thereby protecting the controller from damage due to voltage spikes by providing a constant input power. 
Furthermore, Sugisawa teaches a power supply control device having first and second circuit boards with a connector and zener diode on a first board and a capacitor on a second board and wherein the circuit board components are electrically connected via through-holes and conducting wires [par. 0053-0058]. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Xiang to have separate circuitry boards with separate circuitry components for the benefit of further managing the thermal energy generated by the components and thereby preventing a lot of buildup of heat in a single location that can lead to failure of the circuitry. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859